MacLEAN, J.
In one action the plaintiff sought recovery or value of certain articles alleged to belong to it, viz., the charter, by-laws, and recording secretary’s book, and in another action sued for the conversion of $28, alleged to be its property and wrongfully withheld. Even admitting ownership in the plaintiff and possession by the defendant, judgment in each case was properly rendered in favor of the defendant; for it does not appear that the articles or moneys are temporarily in possession of other than the lawful custodian, the defendant. The judgment should be affirmed, with costs.
Judgments affirmed, with costs. All concur.